DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choudhury (US 20150281910).
Regarding claim 1, Choudhury teaches mobile device configured for determining a position of the mobile device within buildings, the mobile device ([0006, 0009] Fig. 2) comprising: 
one or more motion sensors (an accelerometer, a gyroscope) being configured for detecting directions and/or distances of a movement of the mobile device ([0010] “localization can include estimating a location of a user within an indoor environment by estimating a movement trace of the user within the indoor environment using first sensor data obtained from at least one sensor” “[0076] ..The sensor data used for dead-reckoning can be obtained from sensors of the device and can include, but are not limited to, data from one or more of a compass, an accelerometer, a gyroscope, a magnetometer, a WiFi antenna, a GPS sensor”);
one or more proximity sensors (an accelerometer, a gyroscope, a magnetometer, a GPS sensor,) being configured for detecting characteristics of one or more electromagnetic fields ([0010] “localization can include estimating a location of a user within an indoor environment by estimating a movement trace of the user within the indoor environment using first sensor data obtained from at least one sensor” “[0076] The dead-reckoning can include estimating a movement trace of the user using sensor data, which can be obtained from, for example, a mobile device (e.g., cell phone/smart phone; wearable computer). The sensor data used for dead-reckoning can be obtained from sensors of the device and can include, but are not limited to, data from one or more of a compass, an accelerometer, a gyroscope, a magnetometer, a WiFi antenna, a GPS sensor”);
a relative feature spot map establishing module (module that uses sensor data to determines the motion/movement trace/signatures) configured for establishing one or more relative feature spot maps (user motion trace from sensor data) comprising relative coordinates of the movement (movement trace) of the mobile device and relative coordinates of relative feature spots ([0079] FIG. 2 shows a diagram illustrating indoor localization .. One or more users' motion can be traced using time and sensor value data. In operation, a motion trace (200) receives sensor data from a user's device. ..To determine the location of a user.. dead reckoning (210) is performed on the sensor data (and time information) using indoor landmarks (220) known to the system.) 
wherein the establishing of the one or more relative feature spot maps (user motion trace from sensor data) is based on the detected directions and/or distances of the movement of the mobile device and based on the detected characteristics of the one or more electromagnetic fields ([0079] “a motion trace (200) receives sensor data from a user's device.”[0122] Features for the magnetic and inertial sensors include, but are not necessarily limited to, mean, max, min, variance, and mean-crossings, while for WiFi, features can include … and RSSI);
wherein the relative feature spot map establishing module is configured for transmitting ([0080] landmarks updated) the one or more relative feature spot maps (user motion trace from sensor data) to an absolute coordinates determining module configured for determining absolute coordinates of the mobile device ([0079] FIG. 2 shows a diagram illustrating indoor localization..One or more users' motion can be traced using time and sensor value data. In operation, a motion trace (200) receives sensor data from a user's device... To determine the location of a user.. dead reckoning (210) is performed on the sensor data (and time information) using indoor landmarks (220) known to the system.)
wherein the absolute coordinates determining module ([0079] module that performs dead reckon 210 function in Figure 2) is configured for receiving a plurality of absolute feature spot maps (landmarks) from a memory (“[0138] Sensor data obtained by the mobile device of the user can be stored locally on the mobile device, on a server” [0129] an SLM location could be, for example, the location of an entrance, a staircase, or an elevator. Once the location (e.g., GPS coordinates) of one SLM is known, the rest of the SLMs and OLMs can be organically grown, using this known coordinate as the origin (or as any other coordinates)”[0138] “sensor data is collected over a network from multiple uses of the system (e.g., from a same user that navigates an indoor location multiple times or from multiple users each using a mobile device which may be different from that of other users) and stored on a server.”), 
wherein each absolute feature spot map (landmark) of the absolute feature spot maps comprises absolute coordinates of feature spots (known landmarks) of one building of the buildings ([0080] “The sensor and time values are also analyzed to determine whether there is a unique sensor fingerprint (230). Where there is a unique fingerprint, a landmark location can be ascertained (240)”);
wherein the absolute coordinates determining module is configured for
determining the absolute coordinates of the position of the mobile device by
determining to which absolute feature spot map of the absolute feature spot (known landmarks) maps the one or more relative feature spot map (user motion trace from sensor data) correspond([0080] The sensor and time values are also analyzed to determine whether there is a unique sensor fingerprint (230). Where there is a unique fingerprint, a landmark location can be ascertained (240). [0095] “The landmarks may be used as a recognized fix from which the dead reckoning calculations are performed. For example, the stored signatures of an SLM can be used with no prior information about the building in order to track the user. That is, in an embodiment, the first SLM identified can be used as an origin (or "fix") from which all other landmarks and all traces of the user can be plotted.” [0129] an SLM location could be, for example, the location of an entrance, a staircase, or an elevator. Once the location (e.g., GPS coordinates) of one SLM is known, the rest of the SLMs and OLMs can be organically grown, using this known coordinate as the origin (or as any other coordinates,[0096] Whenever the signature of a LM, for example a SLM such as an elevator, is recognized, the system can localize the user at that time. The user's trace can then be estimated using dead-reckoning until another landmark signature is recognized. In certain embodiments, a floor plan of the building can be known, such that the location of one or more (or, in some cases, all) SLMs can be known). 
Thus, the relative feature spot map (user motion trace/sensor data) is used to determine a unique fingerprint which in turn corresponds to an absolute feature spot map (specific landmark location.

claim 2, Choudhury teaches the system according to claim 1, wherein the mobile device comprises the absolute coordinates (known landmarks) determining module and/or the memory ([0094] Dead reckoning (410) can be performed to determine a user's indoor location based on known landmarks, for example seed landmarks (SLMs) 420 and organic landmarks (OLMs) 430 as stored in a database (or data file stored on the mobile device).);

	Regarding claim 3, Choudhury teaches the mobile according to claim 1, wherein the absolute coordinates determining module and/or the memory are located at a remote location ([0008] “Sensor data obtained by the mobile device of the user can be stored locally on the mobile device, on a server, on other computing devices in communication with the user's mobile device, or some combination thereof.”), wherein the relative feature spot map establishing module is configured for transmitting the relative feature spot map to the absolute coordinates determining module using a wireless interface of the mobile device.

	Regarding claim 4, Choudhury teaches the mobile according to claim 1, wherein the one or more proximity sensors comprise a short range wireless interface, an optical sensor and/or a magnetic field strength sensor ([0011] “magnetometer, WiFi signal strength sensor, or cellular signal strength sensor”).

	Regarding claim 5, Choudhury teaches the mobile according to claim 1, wherein the one or more motion sensors comprise a gyroscope, an accelerometer, accelerometer, compass, gyroscope, magnetometer, barometer, microphone, light sensor, temperature sensor, chemical sensor, humidity sensor, Bluetooth signal strength sensor, WiFi signal strength sensor, or cellular signal strength sensor.”)

	Regarding claim 6, Choudhury teaches the mobile according to claim 1, wherein the relative feature spot map establishing module is configured for determining the relative coordinates of electro-magnetic field strength fluctuation spots, electro-magnetic beacons and/or architectural reference points and for incorporating such coordinates into the relative feature spot map as relative feature spots ([0072] “Identifiable signatures can include, for example: an elevator, which can impose a distinct pattern on an accelerometer (e.g. an accelerometer of a device, for example a mobile device such as a smartphone); a corridor and/or corner of a building, which can have a unique or relatively unique set of WiFi access points available in range; and/or a particular location in a building that has an unusual (i.e. distinct from background) magnetic fluctuation. These types of signatures naturally exist in the environment of a building, and systems and methods of the subject invention can consider these as internal, or indoor, landmarks of a building”).

	Regarding claims 7, 8, 9, 16 and 17, they are rejected for the same reasons as claim 1.

claim 10, Choudhury teaches the system according to claim 9, wherein the system comprises an absolute feature spot map establishing module configured for establishing and/or for refining (recalibrate) of the plurality of absolute feature spot maps ([0073] One or more sensors, for example, those existing on a mobile device, can be used detect these landmarks; the detected landmarks can then be used to calibrate and/or recalibrate the location of a user on or near where the sensor(s) are located. [0109] In the case that a building's floor plan is known (which is not necessary but can be helpful to visualize the user's location), then the system can infer the locations of SLMs, including but not limited to doors, elevators, staircases, and escalators. When a device detects these SLMs while passing through them, the device can recalibrate its location) 
based on one or more external absolute feature spot maps and based on the one or more relative feature spot maps provided from the one or more mobile devices ([0081] The motion trace can be implemented as part of an application that can run on a mobile device. The application can be a client application that communicates with a server to retrieve data regarding landmarks. Aggregated data from multiple users can be provided to supplement the landmark listing and improve estimations of the locations of the landmarks.)

claim 11, Choudhury teaches the system according to claim 10, wherein the absolute feature spot map establishing module is configured for incorporating a map of structural elements (doors, elevators, staircases) of one building of the buildings and/or a map of electro-magnetic beacons of one building of the buildings, which are comprised by the one or more external feature spot maps, into the absolute feature spot map ([0109] In the case that a building's floor plan is known (which is not necessary but can be helpful to visualize the user's location), then the system can infer the locations of SLMs, including but not limited to doors, elevators, staircases, and escalators. When a device detects these SLMs while passing through them, the device can recalibrate its location. In many embodiments, a system includes an SLM detection module with defined sensor patterns that are global across all buildings.)

	Regarding claim 12, Choudhury teaches the system according to claim 10, wherein the absolute feature spot map establishing module is configured for incorporating absolute coordinates of common route patterns and absolute coordinates of at least a part of the feature spots derived from the one or more relative feature spot maps provided from the one or more mobile devices into the one or more absolute feature spot maps (0073] One or more sensors, for example, those existing on a mobile device, can be used detect these landmarks; the detected landmarks can then be used to calibrate and/or ).

	Regarding claim 13, Choudhury teaches the system according to claim 9, wherein the system is configured in such way that the composition of the absolute feature spot maps of the plurality of absolute feature spot maps depends on time and/or date ([0073] One or more sensors, for example, those existing on a mobile device, can be used detect these landmarks; the detected landmarks can then be used to calibrate and/or recalibrate the location of a user on or near where the sensor(s) are located. This calibration and/or recalibration can be part of a "dead reckoning" process where the current user position is calculated based on a previously determined position and known or estimated speeds over elapsed time. The internal landmarks determined from the identifiable signatures can provide a new "fix" from which a new dead reckoning calculation may begin. This enables "tracking" of a user.)

claim 14, Choudhury teaches the system according to claim 9, wherein the one or more mobile devices are configured for communication with other mobile devices of the one or more mobile devices via a short range wireless interface ([0008] In an embodiment, a system can include an application or "app" running on a mobile device of a user of the system. The app can run completely locally on the mobile device or can communicate with one or more other devices (e.g., a server and/or computing devices such as computers and/or mobile devices) over a network (e.g., a WiFi network or cellular network).
Regarding claim 15, Choudhury teaches the system according to claim 14, and further it is considered that the mobile devices communication configuration would “allow” for such transmitting as claimed, as it is merely data.  Further, the “allowing the relative feature spot map…” is considered to merely be an intended result / use as recited.

Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. 
Applicant argues,
“Nowhere in Choudhury teaches the use of relative coordinate systems or the correspondence between absolute feature spot(s) and relative feature spot(s). The examiner respectfully disagrees.  Choudhury teaches the use of relative coordinate systems or the correspondence between absolute feature spot(s) and relative feature spot(s). “

The examiner respectfully disagrees.  The examiner submits that Choudhury does teach the use of relative coordinate systems (user motion trace /sensor data and time values) or the correspondence between absolute feature spot(s) (landmarks) and relative feature spot(s) (user motion trace /sensor data and time values).”  As disclosed in paragraphs (such as [0080, 0096]) below, the relative feature spot map (user motion trace sensor data and time values) is used to determine whether there’s a unique fingerprint. Where there is a unique fingerprint, a landmark location can be ascertained.  This means the unique fingerprint (derived from the user motion trace/sensor data) corresponds to landmark location (absolute feature spot).
Figure 4 also shows that the Dead Reckon module 410 determines the user’s indoor location by using the motion trace/relative feature map that has signatures that correspond to existing landmarks.

Applicant argues,

“Furthermore, the "user motion trace/sensor data" mentioned by the Examiner under "Response to Arguments" do not correspond to the relative feature spot map of distances and directions of a movement of the device but no relative coordinates of feature spots.”

The examiner respectfully disagrees.  Applicant argues that “the user motion trace/sensor data" comprise distances and directions of a movement of the device” is not ”relative coordinates of feature spots” which seems to be contradictory to the claim.  In fact the claim seems to be reciting “relative feature spot maps is based on the detected directions and/or distances of the movement of the mobile device”.  Therefore, the "user motion trace/sensor data" comprise distances and directions of a movement of the device does read on the “relative coordinates” feature.

Excerpt of claim 1.

 “relative feature spot map establishing processor configured for establishing one or more relative feature spot maps comprising relative coordinates of the movement of the mobile device and relative coordinates of relative feature spots, wherein the establishing of the one or more relative feature spot maps is based on the detected directions and/or distances of the movement of the mobile device and based on the detected characteristics of the one or more electromagnetic fields.”


Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG L LAM/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646